--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SERVICE AGREEMENT


THIS AGREEMENT dated for reference the 10th day of November 2014


BETWEEN:                           Sandberg International Limited


(the “Service Provider”)


AND:
Brisset Beer International, Inc.


(the “Company”)
WHEREAS:
A.  
The Company is a U.S. corporation in the alcoholic beverage business; and

B.  
The Company desires to develop, market, and sell alcoholic beverages: and

C.  
The Company desires to retain the services of the Service Provider in the
capacity pursuant to the terms hereof; and

D.  
The Service Provider is a person providing investor relations services.

 
 
THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each party, the parties
agree as follows:


1.  
ENGAGEMENT AND DURATION:  The Company hereby engages the Service Provider to
provide the services referred to in Section 3 hereof for the consideration
hereinafter set forth and the Service Provider hereby accepts such engagement by
the Company, all upon and subject to the terms and conditions of this Agreement.



2.  
The parties acknowledge that the Company is engaging the Service Provider purely
as a Service Provider and not as a securities broker, investment banker,
investment advisor or similar regulated capacity.  Service Provider shall not
perform any services hereunder (including, without limitation solicitations on
behalf of the Company for third party funding) which would require Service
Provider to be registered, licensed or regulated by any applicable law, rule or
regulation.  In providing the Services, Service Provider shall comply with all
applicable laws, rules and regulations. Neither Service Provider nor its
affiliates shall undertake or continue any outside activity, whether or not
competitive with the business of the Company, which could foreseeably give rise
to a conflict of interest, or otherwise interfere with Service Provider's duties
and obligations to the Company.  Service Provider agrees to indemnify and save
the Company harmless from any and all liability, cost and expense suffered by
the Company or its affiliates, including without limitation, attorneys' fees and
expenses, as a consequence of the Service Provider's failure to comply with the
foregoing obligations.


 
1

--------------------------------------------------------------------------------

 



3.  
TERM:  The Service Provider’s engagement shall continue as long as the Service
Provider continues to provide services to the Company. The engagement shall
terminate upon 30 days written notice provided by either the Service Provider or
the Company.  No severance or termination benefits are payable under this
Agreement.  Nothing herein shall prevent the Service Provider from offering or
performing consulting or other services to other individuals, businesses, or
entities.



4.  
DUTIES:  The Service Provider will utilize his expertise to:

(a)  
Provide investor relations services including but not limited to; facilitating
intake of phone calls through the investor relations line and the distribution
of investor packages to interested parties, and any parameters that fit the
Company’s business plan.



It is specially agreed that Service Provider’s consideration hereunder is not
contingent and shall not be tied to any amount of capital raised by the Company
from any source, nor tied to any other transaction entered into by the Company.


5.  
COMPENSATION:



4.1 Compensation:  The Service Provider will receive $500 per month: and 125,000
Common shares priced at .10 per share: and 125,000 A Warrants exercisable at .15
per share: and 125,000 B warrants exercisable at .25 per share.


·  
All travel charges, including airfare, meals, and lodging will be charged at
actual cost.



4.2  Payment Terms
(a)  The Company will pay the service provider at the beginning of each
six-month period for expenses and fees based on an invoice supplied to the
Company by the Service Provider.


4.3 Reports
(a) The Service Provider will supply the Company at the end of each period, with
reports that are to summarize the activities undertaken on behalf of the Company
during the period.


5.  
CONFIDENTIALITY AND NON-DISCLOSURE:
The Service Provider agrees on behalf of himself that any information provided
to him by the Company of a confidential nature will not be revealed or disclosed
to any person or entity, except in the performance of this Agreement or as
directed by legal or regulatory


 
2

--------------------------------------------------------------------------------

 



authority, without the express written consent of the Company while this
Agreement is in effect.


6.  
WAIVER:
No consent or waiver, express or implied, by any party to this Agreement of any
breach or default by the other party in the performance of its obligations under
this Agreement or of any of the terms, covenants or conditions of this Agreement
shall be deemed or construed to be a consent or waiver of any subsequent or
continuing breach or default in such party’s performance or in the terms,
covenants and conditions of this Agreement. The failure of any party to this
Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.



7.  
NOTICES:
Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or delivered by courier to the address of the parties set out on the
first page of this Agreement. Any notice shall be deemed to have been received
when delivered. Each party to this Agreement may change its address by giving
written notice of such change in this manner provided for above.



8.  
APPLICABLE LAW:
This Agreement shall be governed by and construed in accordance with the laws of
the state of Nevada and the federal laws of the United States applicable
therein, which shall be deemed to be the proper law hereof. The parties hereto
hereby submit to the jurisdiction of the courts of Nevada.



9.  
SEVERABILITY:
If any provision of this Agreement for any reason by declared invalid, such
declaration shall not effect the validity of any remaining portion of the
Agreement, which remaining portion remain in full force and effect as if this
Agreement had been executed with the invalid portion thereof eliminated and is
hereby declared the intention of the parties that they would have executed the
remaining portions of this Agreement without including therein any such part,
parts or portion which may, for any reason, be hereafter declared invalid.



10.  
ENTIRE AGREEMENT:
This Agreement, hereto constitutes the entire agreement between the parties
hereto and there are no representations or warranties, express or implied,
statutory or otherwise other than set forth in this Agreement and there are no
agreements collateral hereto other than as are expressly set forth or referred
to herein. This Agreement cannot be amended or supplemented except by a written
agreement executed by both parties hereto.



11.  
INTERPRETATION:
Any reference to gender includes all genders, and the singular includes the
plural and the body corporate. No provision of this Agreement shall be construed
against any party by virtue of that party having drafted and prepared this
Agreement; it being acknowledged and agreed that both


 
3

--------------------------------------------------------------------------------

 



parties participated in the negotiation, drafting and preparation of this
Agreement. All headings are inserted for reference only.


12.  
COUNTERPARTS:
This Agreement may be executed in counterparts together shall constitute one and
the same instrument.



13.  
INDEPENDENT CONTRACTOR:
The relationship of Service Provider with the Company is that of an independent
contractor and Service Provider shall not be considered an employee or agent of
the Company.  Service Provider will not make any binding representations about
the Company, nor shall it act as the Company’s agent, nor shall it have any
right or authority whatsoever to propose or accept, in the name and on behalf of
the Company, any representation, undertaking, guarantee, promise, agreement,
contract or any other kind of an obligation.  The Service Provider shall not be
entitled to any benefits, contract or any other kind of an obligation.  The
Service Provider shall not be entitled to any benefits, coverages or privileges,
including, without limitation, social security, unemployment, 401(k), medical
insurance or workers compensation, made available to employees of the
Company.  Service Provider further acknowledges that he is not eligible to
participate in any such benefit plans even if it is later determined that his
status was that of an employee during the period of this engagement. Service
Provider expressly waives any claim for benefits coverage attributable to the
services provided under this Agreement.  Service Provider shall be solely
responsible for the payment of all federal, state and local taxes, withholdings
and/or other assessments or deductions required to be paid by any applicable law
or regulation based upon Service Provider's receipt of the consideration or
remuneration provided hereunder. No tax of any kind shall be withheld or paid by
Company on behalf of the Service Provider and the Service Provider shall not be
treated as an employee with respect to the services performed hereunder for
federal, state and local tax purposes.



IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the
date set out on the first page of this Agreement.


Service Provider




__/s/_____________________________________
Patrick Wong, President
Sandberg International Limited








___/s/____________________________________
Stéphane Pilon, President
Brisset Beer International, Inc.
 

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------